Citation Nr: 0318595	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for schizophrenia has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

Historically, the RO denied service connection for a 
neuropsychiatric condition in August 1962; service connection 
for psychoneurosis February 1974; and service connection for 
schizophrenia in June 2000.  The veteran again attempted to 
reopen his claim in February 2002.  

This matter comes before the Board of Veterans' Appeals from 
a May 2002 decision of the RO that denied reopening the 
veteran's claim for service connection for schizophrenia.  
The veteran filed a notice of disagreement in June 2002.  The 
RO issued a statement of the case in June 2002.  The veteran 
filed a substantive appeal in July 2002.  

In March 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; the 
transcript of that hearing is of record.  


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that, pertinent to the February 2002 claim on 
appeal, by separate letters in March 2002, the RO advised the 
veteran of the criteria for service connection and the 
criteria necessary to reopen a finally disallowed claim.  
However, the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a), which defines new and 
material evidence to reopen a previously disallowed claim.  
The revised regulation is only applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  As the RO adjudicated the claim under the 
criteria in effect for claims filed prior to August 29, 2001, 
a remand is warranted for the RO to consider and apply the 
correct criteria, in the first instance, to avoid any 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The Board also notes that in January 2003 and after the 
Board's hearing in March 2003, the veteran submitted various 
statements and evidence to the Board without a waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304 (2002).  On remand, 
the RO should consider this evidence in the first instance.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran and 
his representative of the revised 
applicable criteria governing reopening 
of finally disallowed claims, and afford 
them the opportunity to submit any 
additional evidence and/or argument in 
support of the claim.  

2.  The RO should assist the veteran in 
obtaining any pertinent evidence for 
which sufficient information, and, if 
necessary, authorization, is provided.  

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action must be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After accomplishing the requested 
action, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
claim for service connection for 
schizophrenia in light of all pertinent 
evidence (to include that added to the 
record since the RO certified the appeal 
to the Board) and legal authority (to 
particularly include the revised criteria 
of 38 C.F.R. § 3.156(a)).  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and full reasons 
and bases for the RO's determination) 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



